Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-14 are directed to a method, which is a process.  Claims 15-20 are directed to a server-computing device, which is a machine.  Therefore, claims 1-20 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?

Claims 1 and 15 recite the abstract idea of determining a subset of digital products (i.e. software, music files, games, etc.) that is associated (i.e. compatible) with a particular device type (i.e. desktop, smart phone, tablet, MS Windows, Mac OS, etc.), categorizing the products, and then identifying the subset of digital products that is associated with the device type of the client computing device.  This is an abstract idea because it covers mental processes (i.e. observation and evaluation).  Determining a subset of digital products that is compatible with a particular type of device, categorizing the products, and then identifying the subset of digital products that is associated with the client-computing device are steps that can be performed in the human mind.  Categorizing products by device type and then identifying those products that compatible with a particular client device are steps that require nothing more than observation and evaluation by a human.  Dependent claims 2-7 and 16-20 recite the same abstract idea identified in claims 1 and 15.
Claim 8 recites the limitation of identifying a subset of digital products (i.e. software, music files, games, etc.) that is associated (i.e. compatible) with the device type (i.e. desktop, smart phone, tablet, MS Windows, Mac OS, etc.) of the 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-7 recite the additional elements of a server-computing device, digital products (i.e. software), online repository (i.e. database), a client-computing device, and a page (i.e. a webpage).  These elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Receiving a request input from a client-computing device is a generic computer function.  Providing a product display page is also a generic computer function.  When considered in combination, these limitations amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claims 15-20 recite the additional elements of a server-computing device, digital products (i.e. software), online repository (i.e. database), a client-computing device, a processor, memory, and a page (i.e. a webpage).  These elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Receiving a request input from a client-computing device is a generic computer function.  Providing a product display page is also a generic computer function.  When considered in combination, these limitations amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the 

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-7 recite the additional elements of a server-computing device, digital products (i.e. software), online repository (i.e. database), a client-computing device, and a page (i.e. a webpage).  These elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Receiving a request input from a client-computing device is a generic computer function.  Providing a product display page is also a generic computer function.  When considered in combination, these limitations amount to no more than mere instructions to apply the exception using generic computer components.  
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive 
Claims 8-14 recite the additional elements of a server-computing device, digital products (i.e. software), online repository (i.e. database), a client-computing device, and a page (i.e. a webpage).  These elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Issuing a request to server for accessing a product page is a generic computer function.  Providing a product display page in response to the request is also a generic computer function.  When considered in combination, these limitations amount to no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.

Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 7,526,450 B2 (“Hughes”).
Claim 1:  Hughes teaches a method for distributing digital products (col. 1, lines 20-24) through an online repository (Fig. 3, “36C”; col. 8, lines 33-40) managed by a server computing device (Fig. 3, “30”; col. 3, lines 15-39 teaches that a “presence” is a server), the method comprising, at the server computing device (Fig. 1, “30” and “40”):
storing a set of digital products into the online repository (Fig. 3, “36C”; col. 8, lines 33-40), wherein each digital product is associated with a device type on which the digital product is compatible to execute (Fig. 4, “46C”; col. 5, lines 40-53);

identifying, based on the device type associated with the digital product, a subset of digital products that is associated with the device type, and categorizing the digital product into the subset of digital products (col. 15, lines 12-21);
receiving, from a client computing device, a request to access a product page (col. 7, lines 6-21) that includes digital products that are compatible to execute on the client computing device (Abstract, lines 3-20);
identifying, based on a device type of the client computing device, the subset of digital products that is associated with the device type of the client computing device (col. 15, lines 12-21); and
providing the product page to the client computing device (col. 7, lines 6-21), wherein the product page includes at least one digital product categorized into the subset of digital products identified based on the device type of the client computing device (Abstract, lines 3-20).
Providing a product page (i.e. a display) to a computing device that includes at least one digital product categorized into the subset of digital products identified based on the device type of the computing device is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of the method would be the same In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
	Claim 2: Hughes teaches the limitations of claim 1 as noted above.  Hughes also teaches providing the product page (Figs. 6B and 6C) to the client computing device causes the client computing device (Fig. 1, “20”) to display the product page on a display device (Fig. 1, “20”) that is communicably coupled to the client computing device.
	Claim 3: Hughes teaches the limitations of claim 1 as noted above.  Hughes also teaches authenticating the client-computing device prior to providing the product page to the client-computing device (Fig. 3, “34”; col. 4, lines 53-60; col. 6, lines 16-26).
Claim 4: Hughes teaches the limitations of claim 1 as noted above.  Hughes also teaches receiving a second request to filter the digital products displayed on the product page, wherein the request specifies one or more of the following parameters associated with the digital products by which the digital products should be filtered: (i) a product name (Fig. 6A, “106” shows selecting a product name), (ii) a genre indication, (iii) a version number, or (iv) a product identifier.
Claim 6: Hughes teaches the limitations of claim 1 as noted above.  Hughes also teaches that the product page includes, for each digital product included in the product page, a respective hyperlink to download the digital product for installation on the client-computing device (Fig. 6B, “116”).
Claim 7: Hughes teaches the limitations of claim 1 as noted above.  Hughes also teaches that the product page includes, for each digital product included in the product page , a respective hyperlink (Fig. 6A, “116” shows a product page with a hyperlink) to a developer page associated with the digital product (Fig. 6B, shows a developer page; col. 7, lines 12-21), and the developer page comprises at least one link to at least one other digital product offered by a developer associated with the developer page (Fig. 6B, “114”; col. 7, lines 19-21), and the at least one other digital product is also compatible to execute on the client computing device (Abstract, lines 3-20).
Claim 8: Hughes teaches a method for distributing digital products (col. 1, lines 20-24) through an online repository (Fig. 3, “36C”; col. 8, lines 33-40) managed by a server computing device (Fig. 3, “30”; col. 3, lines 15-39 teaches that a “presence” is a server), the method comprising, at a client computing device (Fig. 1, “20”):
issuing, to the server computing device (Fig. 1, “30” and “40”), a request to access a product page (col. 7, lines 6-21) that includes digital products that are Abstract, lines 3-20), wherein the request causes the server computing device to:
identify, based on a device type of the client computing device, a subset of digital products that is associated with the device type of the client computing device (col. 15, lines 12-21); and
receiving, the product page (col. 7, lines 6-21) from the server computing device (Fig. 1, “30” and “40”), wherein the product page includes at least one digital product categorized into the subset of digital products identified based on the device type of the client computing device (Abstract, lines 3-20).
Claim 9: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 10: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 11: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 13: This claim is rejected under the same rationale as set forth above in claim 6.
Claim 14: This claim is rejected under the same rationale as set forth above in claim 7.

Claim 15:  Hughes teaches a server-computing device (col. 3, lines 15-39 teaches that a “presence” is a server) configured to distribute digital products (col. 1, lines 20-24) through an online repository, the server computing device comprising:
at least one processor (Fig. 1, “30” and “40”);
at least one memory (Fig. 3, “32” and Fig. 4, “42”) storing instructions that, when executed by at least one processor, cause the server computing device to:
store a set of digital products into the online repository (Fig. 3, “36C”; col. 8, lines 33-40), wherein each digital product is associated with a device type on which the digital product is compatible to execute (Fig. 4, “46C”; col. 5, lines 40-53);
for each digital product in the set of digital products:
identify, based on the device type associated with the digital product, a subset of digital products that is associated with the device type, and categorizing the digital product into the subset of digital products (col. 15, lines 12-21);
receive, from a client computing device, a request to access a product page (col. 7, lines 6-21) that includes digital products that are compatible to execute on the client computing device (Abstract, lines 3-20);
col. 15, lines 12-21); and
provide the product page to the client computing device (col. 7, lines 6-21), wherein the product page includes at least one digital product categorized into the subset of digital products identified based on the device type of the client computing device (Abstract, lines 3-20).
Providing a product page (i.e. a display) to a computing device that includes at least one digital product categorized into the subset of digital products identified based on the device type of the computing device is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of the method would be the same regardless of the information that was displayed to the client device.  Any differences between the content of the Applicant’s display and the prior art are merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 17: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 19: This claim is rejected under the same rationale as set forth above in claim 6.
Claim 20: This claim is rejected under the same rationale as set forth above in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,526,450 B2 (“Hughes”) in view of US 2008/0147558 A1 (“Kraus”).
	Claim 5: Hughes teaches the limitations of claim 1 as noted above.  Hughes does not teach that the product page includes a respective hyperlink to a license page that provides information concerning a license agreement for the digital product.  However, Kraus teaches a method for providing purchasers of digital content with a license agreement that includes a respective hyperlink to a license page that provides information concerning a license agreement for the digital product (Fig. 4, “444”; paragraph [0097]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the hyperlink of Kraus into the invention of Hughes.  One of ordinary skill in the art would have been motivated to do so in order to allow a purchaser to view the licensing agreement before purchasing a product.
Claim 12: This claim is rejected under the same rationale as set forth above in claim 5.
Claim 18: This claim is rejected under the same rationale as set forth above in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625